     Case: 1:19-cv-02596 Document #: 59 Filed: 05/08/20 Page 1 of 1 PageID #:354

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Wylie S. Rogers
                                  Plaintiff,
v.                                                    Case No.: 1:19−cv−02596
                                                      Honorable Steven C. Seeger
Wells Fargo Bank N.A.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 8, 2020:


        MINUTE entry before the Honorable Steven C. Seeger: Defendant's Motion to
Amend The Court's March 6, 2020 Memorandum Opinion and Order to Include a
Certification Under 28 U.S.C. § 1292(b) or Alternatively, for Reconsideration (Dckt. No.
[53]) is taken under advisement. The Court will issue a ruling via CM/ECF. Motion
hearing previously set for May 12, 2020 is stricken. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
